Citation Nr: 0122671	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1. Entitlement to service connection for right knee 
disability.  

2. Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel
INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977, and from May 1982 to June 1992.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal of a 
February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied entitlement to service connection for bilateral knee 
disability and low back disability.  The veteran testified 
before the undersigned at a hearing at the RO in June 2001.  
A transcript of the hearing has been associated with the 
claims folder.  At the hearing the veteran withdrew from his 
appeal the issue of entitlement to service connection for low 
back disability.  

The Board further notes that the veteran was provided a 
statement of the case in November 1997 on the issue of 
entitlement to a compensable evaluation for heart disability.  
Supplemental statements of the case on the evaluation of the 
veteran's heart disability were issued in 1998.  Ultimately, 
the RO granted a 30 percent evaluation for the veteran's 
heart disability from the effective date of service 
connection.  The veteran has not submitted a VA Form 9 on the 
issue of entitlement to a higher initial evaluation for heart 
disability and it is not clear whether he intended any of his 
written statements to constitute a substantive appeal with 
respect to this issue.  However, the veteran did clarify at 
the hearing before the undersigned that he is not currently 
seeking appellate review with respect to the evaluation of 
his heart disability or any issue other than entitlement to 
service connection for bilateral knee disability.  The Board 
will limit its decision accordingly.   


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. Chronic disability of each knee originated during active 
duty.

CONCLUSION OF LAW

Bilateral knee disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the veteran's claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claims are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  By virtue of the statement of the case, 
the veteran and his representative were given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claims.  Furthermore, during his travel 
board hearing, the veteran was additionally notified of the 
evidence needed to support his claims.  The veteran's service 
medical records have been obtained and he was afforded a VA 
examination for the purpose of determining if he has knee 
disability which is etiologically related to service.  The 
veteran has not identified and the Board is not aware of any 
outstanding evidence which could be obtained to support the 
veteran's claims.  In fact the veteran has reported that he 
has not received treatment for either of his knees since his 
discharge from service.   

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  

I.  Factual Background

The service medical records for the veteran's first period of 
service document no abnormal finding or diagnosis pertaining 
to either of the veteran's knees.  The report of a March 1977 
separation medical examination reflects that the veteran 
complained of knee problems but that his knees were found to 
be normal on clinical evaluation.  

Service medical records for the veteran's second period of 
active duty show that in April 1983 the veteran sought 
medical treatment for bilateral knee pain, which reportedly 
occurred with an increase in marching and running.  The 
diagnosis was mild lateral meniscus strain.  The veteran 
subsequently underwent physical therapy in May 1983, and was 
noted to have chondromalacia patella of the left knee.  The 
treatment plan called for ice and quadriceps rehabilitation.  
In April 1989, the veteran underwent a periodic medical 
examination.  

In May 1992, the veteran underwent a separation medical 
examination.  He reported that since 1983, his knees had 
consistently bothered him during the winter months as well as 
with increased running.  On clinical evaluation, there were 
no abnormalities of the veteran's knees.  

The veteran underwent a VA general medical examination in May 
1997.  He complained of bilateral knee problems which he 
stated began during service and usually occurred with 
activities which stressed his knees.  The physical 
examination of the veteran's knees was negative.  The 
diagnosis was recurrent bilateral knee pain after more 
strenuous activity.  The examiner commented that the etiology 
of the knee pain was unclear.

In January 1999, the veteran underwent a VA examination on a 
fee-basis.  He complained of right knee pain with left knee 
pain of lesser severity.  Strenuous activity such as extended 
standing or walking made his right knee pain worse.  He 
treated his pain with Naprosyn.  The veteran reported that 
the onset of his bilateral knee pain was in 1982, and that he 
was treated conservatively at that time with Ibuprofen and 
rest.  The veteran indicated that he had subsequently 
suffered from intermittent bilateral knee pain over the 
years.  The examiner's diagnosis was bilateral chronic knee 
sprain/internal derangement.  

Following a review of the veteran's claims folder, the 
January 1999 examiner provided an addendum in which he noted 
that there had only been two documented instances of 
complaints of bilateral knee pain in service and that, in his 
opinion, those complaints did not represent the existence of 
a substantial ongoing knee condition.  He also opined that 
the veteran's medical records did not support the presence of 
service-connected disability of either knee.   

In May 1999 the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  The veteran reported 
that prior to his reporting for Officer Candidate School 
(OCS) in May 1982, his knees had been fine.  During OCS, he 
performed a great deal of road marching and running in boots.  
As a result, he had developed pain in his knees, and was 
prescribed extra-strength Tylenol by a medic.  Following OCS, 
the pain in the veteran's knees subsided.  Subsequently, a 
few months after his arrival at his first duty station, he 
underwent additional training, which involved running 3-6 
miles daily, and he again developed pain in his knees.  The 
pain became severe, and he was placed on a medical profile, 
during which time he stopped running and the pain subsided.  
Thereafter, he participated in military physical training and 
continued to experience sore knees, especially after long 
road marches.  Post service, he continued to experience 
bilateral knee pain.  

In June 2001, the veteran testified before the undersigned 
during a travel board hearing.  He reported his medical 
history in service with respect to his knees.  The veteran 
testified that post service, he had not sought medical 
treatment for bilateral knee pain, but had been self-treating 
with drugs such as Motrin or Ibuprofen, and that these were 
effective in combating his pain.  In addition, the veteran 
testified that his right knee sometimes "kicked out."  


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).  

Bilateral chronic knee disability was diagnosed on the 
January 1999 VA fee-basis examination.  Although the examiner 
concluded following a review of the veteran's claims folder 
that the veteran's bilateral knee disability was not service-
connected, whether service connection is warranted for the 
veteran's bilateral knee disability is a legal question, not 
a medical question.  The Board has considered the medical 
opinion that the instances of knee pain in service did not 
represent a substantial ongoing knee condition.  The examiner 
supported this conclusion by noting that there were only two 
instances of knee pain documented in service medical records.  
The Board notes that there is no requirement in the law of 
in-service medical documentation of a chronic disorder.  In 
fact there is no requirement in the law of any in-service 
medical documentation of a disability for which service 
connection is sought.  

Although service medical records do not show that the veteran 
was found to have a chronic disorder of either knee, they do 
show that he reported knee problems in March 1977, was 
treated for bilateral knee pain in April and May 1983, and 
reported recurrent knee problems since 1983 when he underwent 
an examination for separation in May 1992.  Significantly, at 
the May 1997 VA general medical examination, the veteran 
reported that he developed bilateral knee pain in service and 
had been experiencing recurrent bilateral knee pain since 
then.  At the time of this examination, the veteran was 
pursuing a claim for service connection for heart disability.  
He had not filed a claim for service connection for knee 
disability.  Therefore, the Board has no reason to doubt the 
veracity of the history reported by the veteran in May 1997.  
Moreover, the veteran provided credible testimony before the 
undersigned concerning the onset of bilateral knee symptoms 
in service and a continuity of knee symptoms thereafter.  

In the Board's opinion, the evidence supporting the onset of 
chronic bilateral knee disability in service is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the veteran's bilateral knee 
disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral knee 
disability is granted.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

